902 F.2d 768
In re Cuyler WENBERG;  Neta Wenberg, Debtors.Cuyler WENBERG;  Neta Wenberg, Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION, acting as Receiver ofValencia Bank, Appellee.
No. 89-55037.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 11, 1990.Decided May 7, 1990.

William M. Burd, Burd and Marshack, Santa Ana, Cal., for appellants.
Daniel Z. Zahner, Federal Deposit Ins. Corp., Newport Beach, Cal., for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel.
Before NELSON, NORRIS and O'SCANNLAIN, Circuit Judges.

ORDER

1
This is an appeal from the decision of the Ninth Circuit Bankruptcy Appellate Panel.  We have jurisdiction pursuant to 28 U.S.C. Sec. 158(d).


2
On February 4, 1987, appellants Cuyler and Neta Wenberg filed a petition for Chapter 13 bankruptcy in the Central District of California.  Prior to that date, the Texas bankruptcy court had entered a judgment in favor of the FDIC and against Mr. Wenberg for damages in an amount to be ascertained and for "all costs and attorney's fees."    The California bankruptcy court held that the award of attorney's fees and costs was a liquidated debt for the purpose of determining debtor eligibility under 11 U.S.C. Sec. 109(e).  The Bankruptcy Appellate Panel affirmed.  In re Wenberg, 94 B.R. 631 (Bankr. 9th Cir.1988).  We AFFIRM for the reasons stated in the opinion of the Bankruptcy Appellate Panel.